SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

620
CAF 15-00576
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF THE ADOPTION OF HALY S.W.
------------------------------------------
WAYNE J.W. AND AMANDA M.W.,
PETITIONERS-RESPONDENTS;
                                                     MEMORANDUM AND ORDER
MATTHEW C., RESPONDENT-APPELLANT,
AND ONEIDA COUNTY DEPARTMENT OF SOCIAL
SERVICES, RESPONDENT-RESPONDENT.


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR
PETITIONERS-RESPONDENTS.

JOHN P. AMUSO, ATTORNEY FOR THE CHILD, CLINTON.


     Appeal from an order of the Family Court, Oneida County (Louis P.
Gigliotti, A.J.), entered March 17, 2015. The order, among other
things, adjudged that the best interests of the subject child will be
promoted by the adoption of the child by petitioners.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this adoption proceeding, Matthew C.
(respondent), a biological father entitled to notice of the adoption,
appeals from an order determining that the best interests of the
subject child will be promoted by her adoption by petitioners, the
child’s foster parents. Preliminarily, we note that, contrary to
respondent’s contention, the gaps in the hearing transcript
attributable to inaudible portions of the audio recording are not so
significant as to preclude our review of the order on appeal (see
Matter of Van Court v Wadsworth, 122 AD3d 1339, 1340, lv denied 24
NY3d 916). Contrary to respondent’s further contention, Family
Court’s bench decision adequately sets forth the grounds for its
determination (see Matter of Jose L. I., 46 NY2d 1024, 1025-1026;
Matter of Zarhianna K. [Frank K.], 133 AD3d 1368, 1369; cf. Matter of
Rocco v Rocco, 78 AD3d 1670, 1671). In any event, the record is
sufficient to permit us to make our own findings (see Matter of
Dubuque v Bremiller, 79 AD3d 1743, 1744), and we conclude that the
court’s determination that adoption by petitioners is in the child’s
best interests is supported by a preponderance of the evidence (see
Matter of Sjuqwan Anthony Zion Perry M. [Charnise Antonia M.], 111
AD3d 473, 474, lv denied 22 NY3d 864; see generally Matter of Star
                                    -2-                  620
                                                   CAF 15-00576

Leslie W., 63 NY2d 136, 147-148).




Entered:   July 1, 2016                   Frances E. Cafarell
                                          Clerk of the Court